Per Curiam.

Relator, Lewis Hinkle, seeks a writ of mandamus ordering respondent, the Franklin County Board of Elections (“board”), to place certain local option questions on the November 7,1989 general election ballot. Hinkle requests this relief because, on or about September 12, 1989, the board invalidated a number of the part petitions he submitted pursuant to the local option election procedures in R.C. 4301.33. By the time Hinkle filed his complaint on October 10, 1989, however, absentee ballots had already been printed and mailed to electors who would have been affected by the questions Hinkle proposed.
In State, ex rel. Bargahiser, v. Bd. of Elections (1968), 14 Ohio St. 2d 129, 43 O.O. 2d 238, 237 N.E. 2d 133, writs of mandamus were denied under similar circumstances due to laches. We see no reason for not reaching the same result here. Accordingly, the writ of mandamus is denied.

Writ denied.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.